Exhibit 10.1

 

CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT

 

BY AND AMONG

 

EL PASO PIPELINE PARTNERS, L.P.

 

EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.

 

EL PASO NORIC INVESTMENTS III, L.L.C.

 

COLORADO INTERSTATE GAS COMPANY, L.L.C.

 

EL PASO CNG COMPANY, L.L.C.

 

EL PASO CHEYENNE HOLDINGS, L.L.C.

 

CHEYENNE PLAINS INVESTMENT COMPANY, L.L.C.

 

EL PASO PIPELINE CORPORATION

 

EL PASO PIPELINE HOLDING COMPANY, L.L.C.

 

EL PASO PIPELINE GP COMPANY, L.L.C.

 

EL PASO PIPELINE LP HOLDINGS, L.L.C.

 

EL PASO CORPORATION

 

AND

 

EL PASO LLC

 

May 24, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

RECITALS

 

ARTICLE 1

DEFINITIONS

 

 

 

ARTICLE 2

TRANSFER, CONTRIBUTIONS AND ACKNOWLEDGMENTS

 

 

 

Section 2.1

Distribution by EP Cheyenne of the Cheyenne Subject Interest to EP CNG

5

 

 

 

Section 2.2

Distribution by EP Noric of the CIG Subject Interest to EP CNG

5

 

 

 

Section 2.3

Distribution by EP CNG of the Subject Interest to El Paso LLC

5

 

 

 

Section 2.4

Contribution by El Paso LLC of a 1% separate undivided interest in the Subject
Interest to EPPC

5

 

 

 

Section 2.5

Contribution by El Paso LLC of a 99% separate undivided interest in the Subject
Interest to EPP Holdco

5

 

 

 

Section 2.6

Contribution by EPPC of its 1% undivided interest in the Subject Interest to EPP
Holdco

5

 

 

 

Section 2.7

Contribution by EPP Holdco of the Subject Interest to EPP LP

5

 

 

 

Section 2.8

Contribution by EPP GP of $1,295,918 in cash to the Partnership in exchange for
39,199 General Partner Units

5

 

 

 

Section 2.9

Contribution by EPP LP of the Subject Interest to the Partnership in exchange
for the Aggregate Consideration

6

 

 

 

Section 2.10

Contribution by the Partnership of the Subject Interest to the Operating Company

6

 

 

 

Section 2.11

Payment of the Consideration

6

 

 

 

ARTICLE 3

FURTHER ASSURANCES

 

 

 

Section 3.1

Further Assurances

6

 

 

 

Section 3.2

Other Assurances

6

 

 

 

ARTICLE 4

CLOSING TIME

 

ARTICLE 5

MISCELLANEOUS

 

 

 

Section 5.1

Order of Completion of Transactions

7

 

 

 

Section 5.2

Headings; References; Interpretation

7

 

 

 

Section 5.3

Successors and Assigns

7

 

 

 

Section 5.4

No Third Party Rights

7

 

 

 

Section 5.5

Counterparts

7

 

i

--------------------------------------------------------------------------------


 

Section 5.6

Governing Law

7

 

 

 

Section 5.7

Severability

7

 

 

 

Section 5.8

Amendment or Modification

8

 

 

 

Section 5.9

Integration

8

 

 

 

Section 5.10

Deed; Bill of Sale; Assignment

8

 

ii

--------------------------------------------------------------------------------


 

CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT

 

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”), dated
as of May 24, 2012, is entered into by and among El Paso Pipeline Partners,
L.P., a Delaware limited partnership (the “Partnership”), El Paso Pipeline
Partners Operating Company, L.L.C., a Delaware limited liability company and
direct wholly-owned subsidiary of the Partnership (the “Operating Company”), El
Paso Noric Investments III, L.L.C., a Delaware limited liability company and
indirect wholly-owned subsidiary of El Paso (as defined below) (“EP Noric”),
Colorado Interstate Gas Company, L.L.C., a Delaware limited liability company
(“CIG”), El Paso CNG Company, L.L.C., a Delaware limited liability company and
direct wholly-owned subsidiary of El Paso (“EP CNG”), El Paso Cheyenne Holdings,
L.L.C.,  a Delaware limited liability company and direct wholly-owned subsidiary
of EP CNG (“EP Cheyenne”), Cheyenne Plains Investment Company, L.L.C. a Delaware
limited liability company and direct wholly-owned subsidiary of EP Cheyenne
(“Cheyenne Plains Investment”), El Paso Pipeline Corporation, a Delaware
corporation and a direct wholly-owned subsidiary of El Paso (“EPPC”), El Paso
Pipeline Holding Company, L.L.C., a Delaware limited liability company and an
indirect wholly-owned subsidiary of El Paso (“EPP Holdco”), El Paso Pipeline GP
Company, L.L.C., a Delaware limited liability company and an indirect
wholly-owned subsidiary of El Paso (“EPP GP”), El Paso Pipeline LP Holdings,
L.L.C., a Delaware limited liability company and an indirect wholly-owned
subsidiary of El Paso (“EPP LP”), El Paso Corporation, a Delaware corporation,
and El Paso LLC, a Delaware limited liability company and direct wholly-owned
subsidiary of El Paso Corporation (El Paso Corporation and El Paso LLC, and any
successors-in-interest are referred to herein collectively as “El Paso”).  The
parties to this Agreement are collectively referred to herein as the “Parties.” 
El Paso, EP CNG, EPPC, EPP Holdco, EP Cheyenne, EPP LP and EP Noric are referred
to herein as the “Contributing Parties,” the Partnership and the Operating
Company are referred to herein collectively as the “Partnership Parties.” 
Capitalized terms used herein shall have the meanings assigned to such terms in
Section 1.1.

 

RECITALS

 

WHEREAS, the Contributing Parties desire to contribute and transfer to the
Partnership a 100% member interest in Cheyenne Plains Investment (the “Cheyenne
Subject Interest”) and a 14% member interest in CIG (the “CIG Subject Interest”
and, together with the Cheyenne Subject Interest, the “Subject Interest”)
pursuant to the terms of the Contribution Agreement (as defined below) and this
Agreement; and

 

WHEREAS, EP Cheyenne owns a 100% member interest in Cheyenne Plains Investment;
and

 

WHEREAS, EP Noric owns a 14% member interest in CIG; and

 

WHEREAS, EPPP CIG GP Holdings, L.L.C., a Delaware limited liability company and
a direct wholly owned subsidiary of the Operating Company owns an 86% member
interest in CIG; and

 

--------------------------------------------------------------------------------


 

WHEREAS, after giving effect to the completion of the contribution of the
Subject Interest referred to above pursuant to the terms of this Agreement and
the Contribution Agreement, the Operating Company will own (directly or
indirectly) a 100% member interest in each of CIG and Cheyenne Plains
Investment; and

 

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recitals, and to effect the intent of the Parties in connection with the
consummation of the transactions contemplated hereby, the Partnership, the
Operating Company, EP Noric, CIG, EP CNG, EP Cheyenne, Cheyenne Plains
Investment, EPPC, EPP Holdco, EPP GP, EPPLP and El Paso entered into that
certain Contribution Agreement (the “Contribution Agreement”), dated May 17,
2012, pursuant to which the Partnership agreed to accept the contribution and
transfer of the Subject Interest from the Contributing Parties in exchange for
total consideration to be issued and distributed of $635.0 million (the
“Aggregate Consideration”), which shall be (i) the issuance of a defined number
of Common Units as specified in Section 2.2 of the Contribution Agreement having
an aggregate defined value of $63.5 million (the “Unit Consideration”) and
(ii) the cash distribution specified in Section 2.2 of the Contribution
Agreement equal to $571.5 million (the “Cash Consideration”); and

 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby (the “Closing”), each of the following shall occur:

 

1.             EP Cheyenne will distribute the Cheyenne Subject Interest to EP
CNG.

 

2.             EP Noric will distribute the CIG Subject Interest to EP CNG.

 

3.             EP CNG will distribute the Subject Interest to El Paso LLC.

 

4.             El Paso LLC will contribute a 1% separate undivided interest in
the Subject Interest to EPPC.

 

5.             El Paso LLC will contribute a 99% separate undivided interest in
the Subject Interest to EPP Holdco.

 

6.             EPPC will contribute its 1% undivided interest in the Subject
Interest to EPP Holdco.

 

7.             EPP Holdco will contribute the Subject Interest to EPP LP.

 

8.             EPP GP will contribute $1,295,918 in cash (representing an amount
equal to 2/98ths of the value of the Unit Consideration) to the Partnership in
exchange for 39,199 General Partner Units (defined below).

 

9.             EPP LP will contribute the Subject Interest to the Partnership in
exchange for the Aggregate Consideration.

 

2

--------------------------------------------------------------------------------


 

10.           The Partnership will contribute the Subject Interest to the
Operating Company.

 

11.           The limited liability company agreements of CIG and Cheyenne
Plains Investment will be amended, or amended and restated, to the extent
necessary to reflect the matters and transactions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1                                                           The
following capitalized terms shall have the meanings given below.

 

(a)           “Aggregate Consideration” has the meaning assigned to such term in
the recitals.

 

(b)           “Agreement” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(c)           “Cash Consideration” has the meaning assigned to such term in the
recitals.

 

(d)           “Cheyenne Plains Investment” has the meaning assigned to such term
in the first paragraph of this Agreement.

 

(e)           “Cheyenne Subject Interest” has the meaning assigned to such term
in the recitals.

 

(f)            “CIG” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(g)           “CIG Subject Interest” has the meaning assigned to such term in
the recitals.

 

(h)           “Contributing Parties” has the meaning assigned to such term in
the first paragraph of this Agreement.

 

(i)            “Closing” has the meaning assigned to such term in the recitals.

 

(j)            “Closing Date” has the meaning assigned to such term in the
Contribution Agreement.

 

(k)           “Closing Time” shall mean [9:00 a.m.] Houston, Texas time on the
Closing Date.

 

(l)            “Contributing Parties” has the meaning assigned to such term in
the first paragraph of this Agreement.

 

3

--------------------------------------------------------------------------------


 

(m)          “Contribution Agreement” has the meaning assigned to such term in
the recitals.

 

(n)           “El Paso” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(o)           “EP Cheyenne” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(p)           “EP CNG” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(q)           “EP Noric” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(r)            “EPPC” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(s)           “EPP GP” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(t)            “EPP Holdco” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(u)           “EPP LP” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(v)           “General Partner Units” has the meaning assigned to such term in
the First Amended and Restated Agreement of Limited Partnership of the
Partnership, dated November 21, 2007, as amended by Amendment No. 1 dated
July 28, 2008.

 

(w)          “Operating Company” has the meaning assigned to such term in the
first paragraph of this Agreement.

 

(x)            “Parties” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(y)           “Partnership” has the meaning assigned to such term in the first
paragraph of this Agreement.

 

(z)            “Subject Interest” has the meaning assigned to such term in the
recitals.

 

(aa)         “Unit Consideration” has the meaning assigned to such term in the
recitals.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2
TRANSFER, CONTRIBUTIONS AND ACKNOWLEDGMENTS

 

Section 2.1            Distribution by EP Cheyenne of the Cheyenne Subject
Interest to EP CNG. EP Cheyenne hereby grants, distributes, bargains, conveys,
assigns, transfers, sets over and delivers to EP CNG, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Cheyenne Subject Interest, and EP CNG hereby accepts such Cheyenne
Subject Interest from EP Cheyenne.

 

Section 2.2            Distribution by EP Noric of the CIG Subject Interest to
EP CNG.  EP Noric hereby grants, distributes, bargains, conveys, assigns,
transfers, sets over and delivers to EP CNG, its successors and assigns, for its
and their own use forever, all right, title and interest in and to the CIG
Subject Interest, and EP CNG hereby accepts such CIG Subject Interest from EP
Noric.

 

Section 2.3            Distribution by EP CNG of the Subject Interest to El Paso
LLC.  EP CNG hereby grants, distributes, bargains, conveys, assigns, transfers,
sets over and delivers to El Paso LLC, its successors and assigns, for its and
their own use forever, all right, title and interest in and to the Subject
Interest, and El Paso LLC hereby accepts such Subject Interest from EP CNG.

 

Section 2.4            Contribution by El Paso LLC of a 1% separate undivided
interest in the Subject Interest to EPPC. El Paso LLC hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
EPPC, its successors and assigns, for its and their own use forever, all right,
title and interest in and to a 1% separate undivided interest in the Subject
Interest, and EPPC hereby accepts such Subject Interest from El Paso LLC.

 

Section 2.5            Contribution by El Paso LLC of a 99% separate undivided
interest in the Subject Interest to EPP Holdco. El Paso LLC hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
EPP Holdco, its successors and assigns, for its and their own use forever, all
right, title and interest in and to a 99% separate undivided interest in the
Subject Interest, and EPP Holdco hereby accepts such Subject Interest from El
Paso LLC.

 

Section 2.6            Contribution by EPPC of its 1% undivided interest in the
Subject Interest to EPP Holdco. EPPC hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to EPP Holdco, its
successors and assigns, for its and their own use forever, all right, title and
interest in and to its 1% separate undivided interest in the Subject Interest,
and EPP Holdco hereby accepts such Subject Interest from EPPC.

 

Section 2.7            Contribution by EPP Holdco of the Subject Interest to EPP
LP. EPP Holdco hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to EPP LP, its successors and assigns, for its
and their own use forever, all right, title and interest in and to the Subject
Interest, and EPP LP hereby accepts such Subject Interest from EPP Holdco.

 

Section 2.8            Contribution by EPP GP of $1,295,918 in cash to the
Partnership in exchange for 39,199 General Partner Units. EPP GP hereby
contributes and

 

5

--------------------------------------------------------------------------------


 

delivers to the Partnership $1,295,918 in cash to the Partnership, and the
Partnership hereby issues and delivers to EPP LP, its successors and assigns,
for its and their own use forever, 39,199 General Partner Units, and EPP GP
hereby accepts such General Partner Units from the Partnership.

 

Section 2.9            Contribution by EPP LP of the Subject Interest to the
Partnership in exchange for the Aggregate Consideration. EPP LP hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
the Partnership, its successors and assigns, for its and their own use forever,
all right, title and interest in and to the Subject Interest, and the
Partnership hereby issues and distributes to EPP LP the Aggregate Consideration,
and the Partnership hereby accepts the Subject Interest from EPP LP.

 

Section 2.10         Contribution by the Partnership of the Subject Interest to
the Operating Company. The Partnership hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to the Operating Company,
its successors and assigns, for its and their own use forever, all right, title
and interest in and to the Subject Interest, and the Operating Company hereby
accepts such Subject Interest from the Partnership.

 

Section 2.11         Payment of the Consideration. The Parties acknowledge that
the Partnership Parties have issued and distributed the Aggregate Consideration
to the Contributing Parties.  The Contributing Parties hereby acknowledge
receipt of the Aggregate Consideration.

 

ARTICLE 3
FURTHER ASSURANCES

 

Section 3.1            Further Assurances.  From time to time after the Closing
Time, and without any further consideration, the Parties agree to execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases, acquittances and other documents,
and will do all such other acts and things, all in accordance with applicable
law, as may be necessary or appropriate (a) to more fully assure that the
applicable Parties own all of the properties, rights, titles, interests,
estates, remedies, powers and privileges granted by this Agreement, or which are
intended to be so granted, or (b) to more fully and effectively vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by this Agreement or
intended so to be and to more fully and effectively carry out the purposes and
intent of this Agreement.

 

Section 3.2            Other Assurances.  From time to time after the Closing
Time, and without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement.  It is the express intent
of the Parties that the Partnership or its subsidiaries own the Subject Interest
that is identified in this Agreement.

 

ARTICLE 4
CLOSING TIME

 

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article 2 or Article 3 of this Agreement shall be operative or
have any effect until

 

6

--------------------------------------------------------------------------------


 

the Closing Time, at which time all the provisions of Article 2 and Article 3 of
this Agreement shall be effective and operative in accordance with Article 5,
without further action by any Party hereto.

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.1            Order of Completion of Transactions.  The transactions
provided for in Article 2 and Article 3 of this Agreement shall be completed
immediately following the Closing Time in the following order: first, the
transactions provided for in Article 2 shall be completed in the order set forth
therein; and second, following the completion of the transactions as provided in
Article 2, the transactions, if they occur, provided for in Article 3 shall be
completed.

 

Section 5.2            Headings; References; Interpretation.  All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.  All references herein to
Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement.  All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa.  The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.

 

Section 5.3            Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.

 

Section 5.4            No Third Party Rights.  The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

 

Section 5.5            Counterparts.  This Agreement may be executed in any
number of counterparts, all of which together shall constitute one agreement
binding on the Parties hereto.

 

Section 5.6            Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.

 

Section 5.7            Severability.  If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not

 

7

--------------------------------------------------------------------------------


 

contain the particular provision or provisions held to be invalid and an
equitable adjustment shall be made and necessary provision added so as to give
effect to the intention of the Parties as expressed in this Agreement at the
time of execution of this Agreement.

 

Section 5.8            Amendment or Modification.  This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.

 

Section 5.9            Integration.  This Agreement and the instruments
referenced herein supersede all previous understandings or agreements among the
Parties, whether oral or written, with respect to their subject matter. This
document and such instruments contain the entire understanding of the Parties
with respect to the subject matter hereof and thereof. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties hereto after the date of this
Agreement.

 

Section 5.10         Deed; Bill of Sale; Assignment.  To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

 

[Signature pages follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first above written.

 

 

EL PASO PIPELINE PARTNERS, L.P.

 

 

 

 

 

By:

EL PASO PIPELINE GP COMPANY,

 

 

L.L.C., Its General Partner

 

 

 

By:

/s/ John J. Hopper

 

Name:

John J. Hopper

 

Title:

Vice President and Treasurer

 

 

 

 

 

EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.

 

 

 

 

 

By:

/s/ John J. Hopper

 

Name:

John J. Hopper

 

Title:

Vice President and Treasurer

 

 

 

 

 

EL PASO CHEYENNE HOLDINGS, L.L.C.

 

 

 

 

 

By:

/s/ John R. Sult

 

Name:

John R. Sult

 

Title:

Executive Vice President

 

 

and Chief Financial Officer

 

[Signature page to Contribution, Conveyance and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

CHEYENNE PLAINS INVESTMENT COMPANY, L.L.C.

 

 

 

 

 

By:

/s/ John R. Sult

 

Name:

John R. Sult

 

Title:

Executive Vice President

 

 

and Chief Financial Officer

 

 

 

EL PASO CNG COMPANY, L.L.C.

 

 

 

 

 

By:

/s/ John R. Sult

 

Name:

John R. Sult

 

Title:

Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

EL PASO NORIC INVESTMENTS III, L.L.C.

 

 

 

 

 

By:

/s/ John R. Sult

 

Name:

John R. Sult

 

Title:

Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

COLORADO INTERSTATE GAS COMPANY, L.L.C.

 

 

 

 

 

By:

/s/ John J. Hopper

 

Name:

John J. Hopper

 

Title:

Vice President and Treasurer

 

 

 

EL PASO PIPELINE CORPORATION

 

 

 

 

 

By:

/s/ John J. Hopper

 

Name:

John J. Hopper

 

Title:

Vice President and Treasurer

 

[Signature page to Contribution, Conveyance and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

EL PASO PIPELINE HOLDING COMPANY, L.L.C.

 

 

 

 

 

By:

/s/ John R. Sult

 

Name:

John R. Sult

 

Title:

Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

EL PASO PIPELINE GP COMPANY, L.L.C.

 

 

 

 

 

By:

/s/ John J. Hopper

 

Name:

John J. Hopper

 

Title:

Vice President and Treasurer

 

 

 

 

 

EL PASO PIPELINE LP HOLDINGS, L.L.C.

 

 

 

 

 

By:

/s/ John R. Sult

 

Name:

John R. Sult

 

Title:

Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

EL PASO CORPORATION

 

 

 

 

 

By:

/s/ John R. Sult

 

Name:

John R. Sult

 

Title:

Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

EL PASO LLC

 

 

 

 

 

By:

/s/ John R. Sult

 

Name:

John R. Sult

 

Title:

Executive Vice President

 

 

and Chief Financial Officer

 

[Signature page to Contribution, Conveyance and Assumption Agreement]

 

--------------------------------------------------------------------------------